Hanomble J. H. Willlam
      County AudItor
      SmraIlt county                              -, .:
      port worth, Texas


                                 Opinionfhrmbero-5691
                                 Rer Ohder the eiven facts,
                                     am the Tam-antCounty
                                     RomlandBridgeboads
                                       in question aubjeat to
                                       "a   refunded?
                He are In Pea0ipt’afyour letter. of recentdate,
     ,.vhiahie 'quoteau Sqllovst:,:;~.: :::       . 1 ..
                                                 ',I    ~.
                          .
                ‘"InlPl2 Tarrantocimty it&ml ~z,600,000Read
          MdBridgebondssnb~arlngiaterestat~rrrtn
          OS 5%. :In 1922 the~Cmntissictners Court OS l'emmnt
          County refbuded S part OS .thene bands at 4-3/&i.  :.
          There are now cutatanding$360&00 OS these Re-
          fUndingBonds and the Districtand County Road
          Bond Ccmilttee,throughMr. Joe HeYson has called
          upon the Cambslonerr,~Caurt.oS.thirCounty to .-.:'.:  .~..
          refund them bonds alaimingthey fall-undertae
          ruling In the Cochmn County decision of the
          supzwe court. .Of'course the Bond brokersam
          opposedto having these bonda milledand advlmo
          that there vi11 be lltlgatlonif tM.8 County at-
          tempts to reSund these bondr. Ammg other am-
          tations they plake,is the aontentioathat the
          mle announaed~fnthe Co&ran County oarsevould
          not apply to rei'undingbonda, but anlp to the
          orlgf.mlissue. In order that you may know vhat'
          the order OS theCc+amlselonera  Comtwaa at the
          time of the tseuanceor the FefUndingbands, vith
          respectto msturitiea,I enclosea copy.of that
          ;;m~lon of the CoWa    order deal- vith matUb
               .
                       . -..,.    *.            ,..   :
               :I ahauld like to have ~&iFo&nion ar 'to
--
                                                           " _"~:
          whether these bonds iiWiimti3mbjeotto being CeSundad,
                                                                  (,‘:


 Xonor@bleS. M. Yillkms, rsgS 2


          am~whetheryou aouldandvtildapprove ruchre-
          iundingboWsa8t.helavvouldrequlrepoatodo
          In order to runder them valld,obllgetionm
                                                  OS ~JI%II                             '.'
          Countr.
            "IS we aanlegally reSonithe8e bond& rs Se01
       ve muut do 80 under the demand OS the$ounty an&Din-
     I."~~$F'd  ~ B"., m-w==
         r .*,:;,       ..,.
                           -:.-,  ?~-W-..
                             .y..;y..;.. :;f..a'..',:,~
                                  /...,                                                           'I
                                            .
                                               @imy ~tJ?ulY
                                                         yoyrn;.__                       : : ..
                                              ATTORHEYGXRRALOFTfzxAs
                                            .“BY       .. /a/   0. F. Gibmri.      ‘:



                                                                   C. F. Olbaon
                                                                      Asriatrnt
                                                   .
 CXG-aret
                                             APPROVEDmm.4,               1943